Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign application JP2017-187199 filed in Japan on September 27th, 2019 has been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed on June 19th 2020 and November 23rd 2020 have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsager (US 7090134).

With regards to claim 1, Ramsager discloses a parcel sorting system (Col. 2, L54-56) comprising: a transport conveyor (100); a sensor (tracking camera 42) that obtains a distance image of a parcel passing through a sensing region including a part of the transport conveyor; and a projection instruction device (computer 45) that generates a projection image (display 62) to be projected (by projector 60) on the parcel based on the distance image. Ramsager does not directly disclose wherein the transport conveyor includes a parcel separation unit that separates adjacent parcels, inside the sensing region. 
However, Ramsager indicates that the parcels may be singulated (Col. 6, L10-14). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to singulate the parcels to increase efficiency (Col. 6, L7-10).

With regards to claim 6, Ramsager discloses all the elements of claim 1 as outlined above. Ramsager further discloses wherein the projection instruction device generates a projection image to be projected on each of adjacent parcels (Col. 7, L55-57).

With regards to claim 7, Ramsager discloses all the elements of claim 1 as outlined above. Ramsager further discloses a label reader (acquisition device 20) that reads parcel identification information from a label attached to a parcel.

With regards to claim 9, Ramsager discloses a parcel sorting method (Fig. 5) comprising: obtaining a distance image of a parcel passing through a sensing region (acquire 120), including a part of a transport conveyor (100); and generating a projection image to be projected on the parcel based on the distance image (project and follow 180). Ramsager does not directly disclose wherein the transport conveyor includes a parcel separation unit that separates adjacent parcels, inside the sensing region. 
However, Ramsager indicates that the parcels may be singulated (Col. 6, L10-14). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to singulate the parcels to increase efficiency (Col. 6, L7-10).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsager as applied to claim 1 above, and further in view of Ydoate et al. (US 6491154), hereafter Ydoate .

With regards to claims 2-3 Ramsager discloses all the elements of claim 1 as outlined above. Ramsager does not disclose wherein the parcel separation unit changes at least one of an inclination angle and a transport speed of the parcel transported by the transport conveyor to separate the adjacent parcels, wherein the transport conveyor includes an upward inclined-portion forming an upward inclination in a transport direction and a downward inclined-portion forming a downward inclination in the transport direction the parcel separation unit is formed by a boundary between the upward inclined-portion and the downward inclined-portion.
However Ydoate discloses wherein the parcel separation unit (section 30) changes at least one of an inclination angle (Fig. 1) and a transport speed of the parcel (Col. 1, L56-60) transported by the transport conveyor (2) to separate the adjacent parcels, wherein the transport conveyor includes an  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsager as applied to claim1 above, and further in view of Herubel et al. (US 6464065), hereafter Herubel.

With regards to claim 4, Ramsager discloses all the elements of claim 1 as outlined above. Ramsager further discloses the projection instruction device individually tracks two parcels separated by the parcel separation unit (via tracking camera 42). Ramsager does not disclose wherein the transport conveyor includes a first transport conveyor and a second transport conveyor having a transport speed higher than a transport speed of the first transport conveyor, the parcel separation unit is formed by a boundary between the first transport conveyor and the second transport conveyor.
However, Herubel discloses transport conveyor (Fig. 1) includes a first transport conveyor (1) and a second transport conveyor (2) having a transport speed higher than a transport speed of the first transport conveyor (Col. 2, L32-36), the parcel separation unit is formed by a boundary between the first transport conveyor and the second transport conveyor (Col. 2, L36-37). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the transport conveyor disclosed by Ramsager with the conveyors disclosed by Herubel, to reduce interference of the parcels on each other. 


5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsager as applied to claim 1 above, and further in view of Hartlepp et al. (US 6259967) hereafter  Hartlepp. 

With regards to claim 5, Ramsager discloses all the elements of claim 1 as outlined above. Ramsager discloses all the elements of claim 1 as outlined above. Ramsager does not disclose wherein the transport conveyor includes a slide at a tip in a transport direction, and the parcel separation unit is formed by a boundary between the transport conveyor and the slide.
However, Hartlepp discloses wherein the transport conveyor (conveyors 1-5) includes a slide (chutes 6-9) at a tip in a transport direction, and the parcel separation unit is formed by a boundary between the transport conveyor and the slide (Fig. 2). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the transport conveyor disclosed by Ramsager with the transport conveyor and slide as disclosed by Hartlepp, in order to reduce costs by only having part of the transport conveyor be powered. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653